Ntblack, J.
At the March term, 1883, of the board of commissioners oí the county of Lake, in this State, North township, one of the townships of that county, was divided, and out of the territory struck off from it, with the addition of small parts taken from two other townships, a new 'township was created, to which the name of Calumet township was given. f)n the 13th .day of June, then next ensuing, the auditor of Lake county *600proceeded to apportion the various school funds under his control, and; ready for distribution, between the several townships of the county. In making this apportionment the auditor assigned to Calumet school township a part of the school funds to which the school township of North would have been entitled if it had not been divided as stated, basing the apportionment upon the relative number of school children residing upon the territory taken from the latter township when it was divided, and which became a part of the new township. Towle thereupon, as trustee of North township, brought this suit to enjoin the auditor, as well as the treasurer, of the county, from paying over to the trustee of Calumet township the amount of money apportioned as above to that township, but at the hearing an injunction was refused.
Filed March 9, 1887.
This cause rests upon the same facts as those enumerated in the case of Towle v. Brown, ante, p. 65, and upon the authority of that case the judgment in this case is affirmed, with costs.